                                 UNITED ST ATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                              Case No. 21CR1589-JLS

                                           Plaintiff,
                       vs.
                                                               JUDGMENT OF DISMI SAL
MIGUEL CORELLA (2)                                                           r:~ij
                                                                             @
                                                                                        ~ro
                                                                                t J,,.. r,....,. ·..
                                        Defendant.                            JUN 2 4 2021

                                                                        CU.H K US Ui:, I, ;.Ci t.:_JUHT

IT APPEARING that the defendant is now entitled to be dis ~oruT;crrQPitH~ ifJJto'ft'th~ti~f~

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or


 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •     a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      Ct 2 - 21:952, 960 - Importation of Methamphetamine (Felony)




 Dated:

                                                         United States Magistrate Judge
